Citation Nr: 1144863	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  10-40 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for sleep apnea has been received and, if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service in the United States Army from January 1992 to November 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in part, denied reopening of the appellant's claim of entitlement to service connection for sleep apnea.

As reflected in the July 2010 Statement of the Case (SOC), the RO indicated that it had reopened the sleep apnea claim and engaged in a de novo review of that issue.  However, before reaching the merits of the Veteran's claim for service connection for sleep apnea, the Board must first rule on the matter of the reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for that claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The new and material evidence issue on appeal is therefore as listed on the first page of the present decision.

The Board notes that the appellant's claim for service connection for sleep apnea was originally denied in a May 2007 rating decision; the appellant was notified of the denial that same month but he did not appeal the denial.  The basis of the denial was that the appellant's service medical records were devoid of any diagnosis of or treatment for any sleep disorder.  The May 2007 rating decision represents the last final action on the merits of the sleep apnea claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  

The May 2007 rating action also represents the last final decision on any basis as to the issue of whether the appellant is entitled to service connection for sleep apnea.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the May 2007 rating decision constitutes new and material evidence.

In July 2011, the Board requested a medical expert opinion from a certified sleep specialist with the Veterans Health Administration (VHA).  The opinion was rendered in October 2011.  


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service connection for sleep apnea was denied in a May 2007 RO decision.

2.  The evidence received since the May 2007 rating decision, when considered with previous evidence, does relate to an unestablished fact necessary to substantiate the appellant's claim and, when considered together with the previous evidence of record, does raise a reasonable possibility of substantiating the sleep apnea claim.

3.  The aggregate evidence of record is in relative equipoise as to whether the appellant's sleep apnea is related his military service.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision that denied the appellant's claim of entitlement to service connection for sleep apnea is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Additional evidence submitted subsequent to the May 2007 rating decision that denied the appellant's claim for service connection for sleep apnea is new and material and does serve to reopen the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156 (2011).

3.  Giving the benefit of the doubt to the Veteran, sleep apnea was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

In this case, the Board is granting the appellant's attempt to reopen the claim for service connection for sleep apnea; the Board is granting in full the benefit (reopening of the claim) sought on appeal.  In addition, the Board is granting service connection for sleep apnea.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the reopening or the granting of the sleep apnea service connection claim, such error was harmless and will not be further discussed.

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim, or (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  New and Material Evidence

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  

The Court has held that the new and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The May 2007 rating decision, in which the appellant's sleep apnea service connection claim was finally disallowed on the merits, is final.  38 C.F.R. § 20.1103.  This is so because the appellant did not appeal the rating decision within the time period allowed and because he did not submit any additional evidence or statements concerning his sleep apnea within the one-year appeal period either.  Bond v. Shinseki, No. 2010-7096, 2011 WL 4684291 (Fed. Cir. Oct. 7, 2011).  

The May 2007 rating decision is also the last time the appellant's sleep apnea claim was finally disallowed on any basis; that rating decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the May 2007 rating decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's claim for service connection for sleep apnea was denied in essence because his service medical records did not indicate that the sleep apnea condition existed during service; any new and material evidence must relate to this.

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Court stated in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id.

The evidence considered by the RO in making its May 2007 decision included such evidence as the appellant's DD Form 214, his service treatment records (STRs), his September 2005 VA Form 21-526; VA medical treatment records dated between November 2005 and July 2006; the report of the VA medical examination conducted in November 2005; and written statements submitted by the appellant.  The evidence added to the record subsequent to the issuance of the May 2007 rating decision includes written statements from the appellant, his wife, his brother and his representative; VA treatment records dated between November 2008 and July 2009; a September 2009 report from the Georgetown Sleep Center; a December 2009 letter from a Board-certified sleep specialist; and the October 2011 VHA specialist opinion report.

Review of the appellant's STRs reveals that he was discharged for weight control failure; he underwent a Chapter 18 medical examination in June 2004, which did not include any clinical findings or diagnoses related to sleep apnea.  The Veteran weighed 275 pounds at separation in November 2004.  The Veteran was treated several times in service for complaints of coughing, congestion and shortness of breath which were clinically related to bronchitis.  

The appellant underwent a VA general medical examination in November 2005; the examiner noted that the appellant was currently being worked up for sleep apnea.  The appellant indicated that he had been advised to get such an evaluation for the previous two years.  On physical examination, he weighed 300 pounds and the examiner described him as morbidly obese.  The examiner rendered a diagnosis of sleep apnea and stated that this condition, among others, was not affecting the appellant's activities of daily living or his employability.

The Veteran underwent an overnight split night sleep study at a VA facility in January 2009.  The majority of events were obstructive in nature.  The interpretation of the study was consistent with mild obstructive sleep apnea syndrome.  There was no mention of the onset date of the sleep apnea and there was no indication of any nexus to service.

The Veteran was evaluated at the Georgetown Sleep Center in September 2009.  On physical examination, the Veteran had a redundant soft palate and an enlarged uvula.  It was noted that the Veteran's younger brother has sleep apnea.  The examiner noted that it was possible that the Veteran's sleep apnea had been present for several years.  The examiner also noted that the Veteran had comorbid conditions often seen in association with sleep apnea, including hypertension and obesity, that were clearly present during his military career.

The evidence of record includes statements from the Veteran and two of his relatives that indicate that the Veteran had a longstanding history of excessively loud snoring, frequent awakenings, pauses in breathing and progressive weight gain.  A December 2009 letter from a Board-certified sleep specialist states that it was extremely unlikely that the Veteran's sleep apnea was not present throughout a good deal of his military career based on his hypertension dating back to the 1990s and his many years of obesity.  On the other hand, the June 2010 VA medical examination report indicates that it is less likely than not that the Veteran's currently diagnosed sleep apnea was related to any respiratory findings in the Veteran's service medical records.  The October 2011 VHA medical opinion indicates that it was as likely as not that the appellant's sleep apnea had its onset during his active military service.

The Board notes that the appellant and his relatives are competent to report that he experienced progressive weight gain during service, as well as sleep difficulties such as loud snoring, frequent awakenings and pauses in breathing during service.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As previously noted, the credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  In addition, the appellant has undergone sleep studies which confirm the diagnosis of sleep apnea and there are medical opinions indicating that the onset of the appellant's sleep apnea was during service.  

In light of the fact that the appellant has a current diagnosis of sleep apnea, and in light of the fact that he is competent to testify as to onset and continuity of his sleep disorder symptomatology, this additional evidence shows that the appellant's sleep apnea began during his active military service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, supra, at 1336.  The Board therefore finds that the evidence submitted subsequent to the May 2007 rating decision provides relevant information as to the question of whether the appellant incurred sleep apnea during his military service.  The Board finds that the evidence cited above constitutes new and material evidence sufficient to reopen the claim for service connection for sleep apnea.  With the claim having been reopened, the service connection claim is addressed in the section which follows.

B.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the Veteran's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

Certain listed diseases will be considered to have been incurred in service if manifest to a degree of 10 percent or more within the presumptive period following the date of separation from service even though there is no evidence of such disease during service.  38 C.F.R. § 3.307.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can also be competent and sufficient to establish a diagnosis and nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Furthermore, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Citing Buchanan v. Nicholson, supra and Jandreau v. Nicholson, supra, the U.S. Court of Appeals for the Federal Circuit has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, supra.

The evidence of record includes statements from the Veteran and two of his relatives that indicate that the Veteran has a longstanding history of excessively loud snoring, frequent awakenings, pauses in breathing and progressive weight gain.  The Board notes that the Veteran's brother is an allied health care worker who performs sleep studies in a private hospital.

Review of the medical evidence of record yields conflicting opinions about the relationship of the appellant's sleep apnea to service.  The results of the January 2009 overnight split night sleep study at a VA facility, while establishing a diagnosis of obstructive sleep apnea syndrome, did not provide any nexus to the appellant's active military service.  The September 2009 private examination yielded a clinical note that it was possible that the Veteran's sleep apnea had been present for several years.  However, the award of benefits may not be predicated on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (physician's comment couched in terms of "may or may not" was held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may" have had pertinent symptoms also implied "may or may not", and was deemed speculative).  Any medical opinion to the effect that it is possible that the appellant's sleep apnea had its onset during service is therefore not probative.

A December 2009 letter from a Board-certified sleep specialist states that it was extremely unlikely that the Veteran's sleep apnea was not present throughout a good deal of his military career based on his hypertension dating back to the 1990s and his many years of obesity.  On the other hand, the June 2010 VA medical examination report indicates that it is less likely than not that the Veteran's currently diagnosed sleep apnea was related to any respiratory findings in the Veteran's service medical records.  A third medical opinion, the October 2011 VHA medical opinion, indicates that it was as likely as not that the appellant's sleep apnea had its onset during his active military service.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, it is the policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 

In this case, further inquiry could certainly be undertaken with a view towards development of the claim.  However, as noted above, the reasonable-doubt rule operates in favor of the claimant when the positive and negative evidence is in approximate balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  Here, the Board is of the opinion that this point has been attained.  

Therefore, based on the totality of the evidence of record, the Board finds that evidence for and against the appellant's service connection claim is at least in approximate balance on the question of whether the currently diagnosed sleep apnea had its onset during his active military service.  In other words, the Board finds that full consideration of the material evidence of record presents a reasonable doubt that the Veteran's diagnosed sleep apnea is causally related to his active service.  The Board will resolve that doubt in the Veteran's favor and grant service connection for sleep apnea.


ORDER

The claim for service connection for sleep apnea is reopened, and service connection for sleep apnea is granted.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


